FILED
                                                                                 COURT OF APPEALS
                                                                                    DIVISION II
                                                                                20I11 DEC ... 2   AN 8: 59
                                                                                STATE OF WASHINGTON
                                                                                By

    IN THE COURT OF APPEALS OF THE STATE OF '                                                     tNGTON

                                                 DIVISION II


ESTATE OF LOUISE G. LOVEKIN, by and                                             No. 44867 -0 -II
through its Personal Representative, OSGOOD
S. LOVEKIN, JR.,

                                    Respondent,


          v.



 STATE OF WASHINGTON, DEPARTMENT                                        UNPUBLISHED OPINION
 OF REVENUE,


                                    Appellant.




         LEE, J. —      The Department of Revenue appealed a trial court order ordering it to refund

Washington State estate tax paid by the Estate of Louise G. Lovekin on the value of QTIP included

in the   estate   and   to pay the Estate'   s   attorney fees   and   costs.    That order was based on the


Washington State Supreme Court' s opinion in In re Estate ofBracken, 175 Wn.2d 549, 290 P. 3d

99 ( 2012).     In response to Bracken, the legislature amended the Estate and Transfer Tax Act,

chapter 83. 100 RCW, in 2013, retroactive to estates of decedents, like Lovekin, who died on or

after   May    17, 2005.   Challenges to those amendments, including their retroactivity, were brought

by estates and considered by the Washington State Supreme Court in In re Estate ofHambleton,

No. 89419 -1.     This appeal was stayed pending a decision in Hambleton. On October 2, 2014, the

Court issued its opinion in Hambleton, upholding the validity of the 2013 amendment. In re Estate

of Hambleton,            Wn.2d ,      335 P. 3d 398 ( 2014).
No. 44867 -0 -II



         The Department and the Estate agree that the Hambleton opinion resolves this appeal in

favor   of   the Department and that the trial court' s   order   should   be   reversed.   Accordingly, we

reverse the trial court' s order in favor of the Estate and remand to the trial court for entry of

judgment in favor of the Department without an award of fees or costs to either party. The mandate

will issue upon filing of this opinion.

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06. 040,

it is so ordered.




 We concur:




                                                    2